Citation Nr: 1740853	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for bronchial asthma to include inactive pulmonary tuberculosis.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

The Veteran testified at a videoconference hearing in January 2016 before the undersigned.  A copy of the transcript is of record.

The Veteran has also raised the issues of entitlement to service connection for a back disorder, a bilateral arm disorder, an acquired psychiatric disorder secondary to asthma, and erectile dysfunction secondary to asthma.  A March 2015 VA examination also raises the issue of entitlement to service connection for bronchiectasis secondary to a history of tuberculosis.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his January 2016 hearing the appellant testified that his private medical provider, Dr. Reyes, had opined that the severity of the claimant's bronchial asthma had increased.  Unfortunately, this medical opinion is not of record.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Thus, VA should attempt to locate and associate the outstanding medical records.

The appellant also claimed that his bronchial asthma worsened and that his medication had increased since his last VA examination in March 2015.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's bronchial asthma.  See Caffrey v. Brown, Vet. App. 377, 381 (1994).  Hence, a more recent examination is required.  See 38 C.F.R. § 3.327.

As noted in the introduction section above, the appellant has raised several issues which must adjudicated prior to addressing the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Given that the rating warranted for bronchial asthma is also intertwined with the claim for individual unemployability benefits, consideration of the latter issue is deferred pending the adjudication of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he identify the names of any VA and/or private medical care providers who treated him for bronchial asthma since August 2010.  For each named facility, the appellant should identify when he received pertinent care from that facility or provider.  The appellant must provide VA with signed authorizations for any private provider identified.  The appellant is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, including any medical opinion from Dr. Reyes showing that the appellant's asthma has increased in severity.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, translate all Spanish language documents into English, to specifically include, but not limited to, a March 2014 statement from the Veteran, a March 2015 VA 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, a March 2016 correspondence from the Veteran, private medical records associated with the claims file in March and May 2016, and VA medical records.  Both the original Spanish document and the English translation should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a comprehensive respiratory examination to determine the nature and extent of any disability due to bronchial asthma.  The examiner must be provided access to the claimant's VBMS and Virtual VA files. The examiner must complete the appropriate disability benefits questionnaire worksheet for bronchial asthma, and conduct a pulmonary function study.  The results of any and all studies must be explained. A complete rationale must be provided for any opinion offered.

4.  After the requested development has been completed, the RO should review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, readjudicate the issue of entitlement to an increased rating for bronchial asthma, and adjudicate any other pending claims, including entitlement to service connection for a back condition, bilateral arm condition, an acquired psychiatric disorder, to include secondary to bronchial asthma, bronchiectasis secondary to a history of tuberculosis, and erectile dysfunction to include secondary to bronchial asthma.  The appellant is advised that the Board will only exercise appellate jurisdiction over claims which have been timely perfected.  

6.  Then adjudicate the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

7.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




